DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9 and 11-12 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cowan in view of Loquercio, Onuki (2004/0147605) and Jones.
Cowan: Boba Spherification: The Science of Juice-filled Caviar; published online: October 6, 2014 9:00 AM; at: https://www.sciencebuddies.org/blog/boba-spherification-the-science-of-juice-filled-caviar.

Loquercio: PREPARATION AND CHARACTERIZATION OF CHITOSAN-ALGINATE NANOPARTICLES FOR TRANS-CINNAMALDEHYDE ENTRAPMENT; A Thesis submitted to the Office of Graduate and Professional Studies of Texas A&M University; December 2014.

Jones: WO2002/030213; published April 18, 2002.

Independent claim 1 
Cowen teaches methods of making dual layer foods called Boba (i.e. bubble bits or food spheres) (see Making Boba), comprising an inner layer comprising fruit juice (see Making Boba) when using a hydrocolloid, alginate (see Try it at Home).

Size of dual texture foods
Cowan teaches that the size of the boba is result effective depending on the tool used when making them, wherein syringes yielded very tine spheres and small spoons yielded larger spheres (see Sizing Boba).
It is the examiner’s position that both process parameters of edible sphere size and sphering tool size are known result effective variables.  If the sphering tool size is larger the sphere size will be larger, whereas when the sphering tool size is smaller the sphere size will be smaller.
Therefore it would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the sphere size used in the process of Cowan, through routine experimentation, to impart the desired sphere size, including from 3 to 8 mm, as claimed, because the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. See MPEP 2144.07.




Outer layer
Cowan teaches the use of alginate (see Try it at Home) to make the food cavier using a bath comprising alginate, however, does not discuss the outer layer comprising it.
Loquercio also teaches about encapsulating food, and further provides that it is known to use combinations natural polymers, including: alginate and pectin (i.e. polysaccharides) (see section 2.2.1.3 Natural Polymers), as claimed.
Loquercio teaches that it is beneficial to use the above polysaccharides because they are cost effective, form integral parts of numerous food systems, occur in a wide range of polymeric sizes, and have physical properties such as solubility, melting, and phase change that are advantageous in encapsulation applications, while being stable, safe, non-toxic, and hydrophilic (see section 2.2.1.3 Natural Polymers).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making encapsulated food, as Cowan, to include the use alginate and pectin in the outer encapsulating layer, as claimed, because Loquercio teaches that it is beneficial to use the above polysaccharides because they are cost effective, form integral parts of numerous food systems, occur in a wide range of polymeric sizes, and have physical properties such as solubility, melting, and phase change that are advantageous in encapsulation applications, while being stable, safe, non-toxic, and hydrophilic; and further provides reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Inner layer
Cowan teaches the use of fruit juice in the inner layer (see Making Boba), and the use of a calcium (i.e. calcium ions), however, does not discuss the inner layer comprises: xanthan gum, calcium ions, and calcium phosphate, 
Onuki also teaches methods of making edible compositions (i.e. foods) that are coated (0036-0038), and further provides the coated inner layer includes excipients, bases, or filler, that include: fruit (i.e. rice, wheat and corn products), xanthan gum, calcium ions, and calcium phosphate (0041).
Jones also teaches methods of making encased foods (ti.) with coatings comprising hydrocolloids (ab.), and further provides that the soft center comprises fruit paste (i.e. fruit puree) (pg. 3, 23+).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making dual layer foods with hydrocolloid coatings, as Cowan, to include that the inner layer comprises: fruit juice or fruit puree, xanthan gum, calcium ions, and calcium phosphate, as claimed, because the combination of Onuki, and Jones illustrate that the art finds said ingredients of inner layers to be suitable for similar intended uses, including methods of making dual layer foods with hydrocolloid coatings, which imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.



Intended Use
Cowan teaches the bubble bits are used in drinks (see Cool Home Science section), which includes beverages, as claimed.

Properties-Functionality
It would be reasonable to expect that similar compositions would function similarly, or have similar properties, including: wherein the dual-texture food, a bubble bit, has shelf- storage in a ready-to-drink beverage without exhibiting structural degradation, as claimed.

Dependent claims
As for claim 2, the modified teaching, in Onuki (0038), Cowan (making Boba section) and Jones (ab.), provides that the inner layer includes liquids/liquid textures.

As for claim 4, the modified teaching, in Cowan (making Boba section), provides that the fruit juice is from orange.

As for claims 5 and 7-8, the modified teaching, in Jones, provides that the inner layer further includes: 
artificial sweeteners (i.e. non-nutritive sweeteners), as in claim 5; and
sugar (i.e. sucrose, i.e. nutritive sweeteners), as in claims 7-8


As for claim 6, the modified teaching, in Onuki, provides the use of flavor enhances (0040), including aspartame (0049).

As for claim 9, the modified teaching, in Onuki, provides the coated inner layer includes excipients, bases, or fillers, that include: tea (0041).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan in view of Loquercio, Onuki (2004/0147605) and Jones, as applied to claims 1-2 and 4-9 above, further in view of Kawabara (4,375,481).
As for claim 3, the modified teaching, in Onuki, provides that the composition comprises solid, semisolid, or liquid states, which encompasses a gel solid as claimed.
The modified teaching does not discuss the use of konjac.
Kawabara also teaches methods of making edible dual layer foods, with inner layers comprising xanthan gum (8, 1+), and further provides the use of konjac in the inner layer (8, 1+). 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making edible dual layer foods, with inner layers comprising xanthan gum, as the modified teaching above, to include the use of konjac in the inner layer, as claimed, because Kawabara illustrates that the art finds suitable for similar intended uses, including methods of making edible dual layer foods, with inner layers comprising xanthan gum, further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success. (see MPEP 2144.07).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cowan in view of Loquercio, Onuki (2004/0147605) and Jones, as applied to claims 1-2 and 4-9 above, further in view of Youssef.
Youssef: Kitchen Theory: Sodium alginate and spherification; published June 16, 2011 at: https://www.kitchen-theory.com/spherification/


As for claims 11-12, the modified teaching does not discuss that the inner layer includes:
from about 0.05 to 0.4 % calcium lactate, as in claim 11; and
from about 0.1% to about 0.30% calcium lactate, as in claim 12.
Youssef also teaches methods of making dual layer foods having outer layers comprising hydrocolloids (see Reverse Spherification), and further provides wherein the mixture of the inner layer has of up to 2% of calcium lactate (The Science, under Reverse Spherification) from calcium lactate (Spherification Methods), which encompasses the claim of:
about 0.05 to 0.4 % calcium lactate, as in claim 11; and 
from about 0.1% to about 0.30% calcium lactate, as in claim 12.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making dual layer foods having an outer layer with hydrocolloids and inner layers, as the modified teaching above, to include that the inner layer comprises about 0.05 to 0.4 % calcium lactate, as in claim 11; and from about 0.1% to about 0.30% calcium lactate, as in claim 12, as claimed, because Youssef illustrates that the art finds encompassing ranges as being suitable for similar intended uses, including method of making dual layer foods having an outer layer with hydrocolloids and inner layers, further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.. See MPEP 2144.07.

In summary, applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  
As noted in the references applied above, Youssef teaches that making such dual layer foods is long and commonly known (start at beginning of said reference); and Cowen teaches that even children are making such types of dual layer foods at home (see Cool Home Science).

It is long and commonly known that the object of people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation of a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Response to remarks
For response to arguments, please see the Interview Summary of 3/01/2022.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793